USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

JEFFREY PETERS,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Cause No. 1:20-CV-75-HAB
                                             )
LIFE CARE CENTERS OF AMERICA,                )
INC.,                                        )
                                             )
       Defendant.                            )

                                   OPINION AND ORDER

       Plaintiff Jeffrey Peters (“Peters”) believes that he was terminated from his employment

with Defendant Life Care Centers of America, Inc. (“LCCA”), in part, in retaliation after Peters

complained that LCCA denied him access to its employee benefits plan (the “Plan”). LCCA

disagrees, so much so that it has twice moved this Court to dismiss Peters’ complaints under

Federal Rule of Civil Procedure 12(b)(6). Peters has responded both times by moving to amend

his then-pending complaint to address LCCA’s concerns. The Court granted Peters’ first motion

to amend and before the Court today is his second.

       LCCA’s opposition to Peters’ second request for leave to amend raises several arguments

but can be reduced to two essential positions: LCCA claims that Peters’ requested amendment is

(1) untimely and (2) futile. The Court disagrees with LCCA on both grounds and will permit

Peters’ most recent proposed amendment.

A.     Peters’ Motion Meets the Heightened Requirements of F.R.C.P. 16(b)(4)

       Both parties agree on the general standard this Court must use in evaluating motions for

leave to amend. Under the Federal Rules of Civil Procedure, leave to amend a complaint “shall be

freely given when justice so requires.” Fed. R. Civ. P. Rule 15(a). “In the absence of any apparent
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 2 of 7


or declared reason—such as undue delay, . . . undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should, as the rules

require, be ‘freely given.’” Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1298 (7th Cir. 1993)

(quoting Foman v. Davis, 371 U.S. 178 (1962)). Generally, “the grant of leave to amend the

pleadings pursuant to Rule 15(a) is within the discretion of the trial court.” Zenith Radio Corp. v.

Hazeltine Research, Inc., 401 U.S. 321, 330 (1971); J.D. Marshall Intern. Inc. v. Redstart, Inc.,

935 F.2d 815, 819 (7th Cir. 1991).

       LCCA contends, however, that Peters’ instant motion should be evaluated under Rule

16(b)(4) because the motion was filed after the deadline for amended pleadings established in the

Scheduling Order (ECF No. 14). Relying on Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th

Cir. 2014), LCCA asserts that the Court should apply “the heightened good-cause standard of Rule

16(b)(4) before considering whether the requirements of Rule 15(a)(2) were satisfied.” (ECF No.

22 at 4). Since Peters failed to allege any good cause in the instant motion, LCCA argues that the

motion must be denied.

       Peters responds in two ways. First, he claims that since LCCA has yet to file a responsive

pleading he retains the ability to file an amendment as of right under Rule 15(a)(1). Peters is

incorrect. The right to amend in Rule 15(a)(1) is “extinguished” when a plaintiff successfully files

his first amended complaint. Ormsby v. Nexus RVs, LLC, 2020 WL 2045781 at *3 (N.D. Ind. April

28, 2020) (citing Rodgers v. Lincoln Towing Serv., Inc., 771 F.2d 194 (7th Cir. 1985)). All

subsequent amendments can be achieved only via leave of court. Id. Here, Peters has already

amended his complaint once (ECF No. 17) and has therefore used his lone get-out-of-amendment-

jail-free card. Peters’ instant motion was not filed “out of an abundance of caution” (ECF No. 23

at 4) but was instead a procedural requirement of Rule 15.



                                                 2
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 3 of 7


        Peters alternatively requests that the Court find “excusable neglect” to be the cause of his

untimely amendment, “resulting from competing deadlines and a lack of responsive pleading to

Plaintiff’s First Amended Complaint.” (Id. at 5). But excusable neglect is not the standard for

altering deadlines under Rule 16(b)(4). “In fact, Rule 16(b)(4)’s ‘good cause’ requirement, which

focuses on diligence, is more onerous than [the] ‘excusable neglect’ requirement.” McCann v.

Cullinan, 2015 WL 4254226 at *10 (N.D. Ill. July 14, 2015) (collecting cases). Thus, even if the

Court found excusable neglect, that would be insufficient to permit amendment after the deadline

set forth in the Scheduling Order.

       Nonetheless, the Court finds sufficient good cause to excuse any failure to comply with the

amended pleading deadline. “In making a Rule 16(b) good-cause determination, the primary

consideration for district courts is the diligence of the party seeking amendment.” Alioto v. Town

of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011). Peters filed his request to amend only four days after

the applicable deadline, and less than two weeks after LCCA’s most recent motion to dismiss.

These time frames strike the Court as sufficiently diligent, and certainly are far afield of the six-

month delay present in Adams. 742 F.3d at 734.

       With Rule 16(b)(4) satisfied, the Court finds no reason to deny the amendment under Rule

15(a) due to timeliness. “Prejudice to the opposing party is the most important factor in

determining whether to allow an amendment to a complaint.” In re Ameritech Corp., 188 F.R.D.

280, 283 (N.D. Ill. 1999). To its credit, LCCA does not allege that it would be prejudiced by the

slight delay caused by Peters’ proposed amendment, nor does it meaningfully challenge Peters

right to amend under Rule 15(a) on grounds of delay. The Court finds that LCCA will suffer no

prejudice as a result of the amendment and will not deny Peters leave to amend on the basis of

undue delay.



                                                 3
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 4 of 7


B.     Peters’ Proposed Amendment is not Futile

       LCCA next argues that Peters’ request to for leave to amend should be denied because the

proposed amendment “do[es] not correct the deficiencies outlined in Life Care’s pending Motion

to Dismiss.” (ECF No. 22 at 5). In support, LCCA identifies two different areas where it believes

that Peters’ proposed Second Amended Complaint remains legally deficient.

       The Seventh Circuit has made it clear that an amendment should not be denied based on

futility “[u]nless it is certain from the face of the complaint that any amendment would be futile

or otherwise unwarranted.” Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. and Nw. Ind.,

786 F.3d 510, 519–20 (7th Cir. 2015) (original emphasis).

       The federal rule policy of deciding cases on the basis of the substantive rights
       involved rather than on technicalities requires that plaintiff be given every
       opportunity to cure a formal defect in his pleading. This is true even though the
       court doubts that plaintiff will be able to overcome the defects in his initial pleading.
       Amendment should be refused only if it appears to a certainty that plaintiff cannot
       state a claim.

Id. at 520 (quoting 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1357 (2d ed. 1990)).

1.     Peters’ Section 510 Claim

       LCCA first asserts that Peters’ proposed amendment is futile because it “provides no

factual allegations whatsoever to support” his claim that he was terminated because of his intent

to assert benefits under the Plan. (ECF No. 22 at 6). The Court finds this argument difficult to

follow. Peters’ proposed amended complaint is replete with factual allegations. Paragraphs 9

through 11 of the proposed amendment present nearly two pages of factual allegations in support

of his Section 510 claim. (ECF No. 24 at 2–4). Indeed, LCCA fails to identify what, if anything,

Peters could or should have pled to make the amendment compliant.




                                                  4
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 5 of 7


        Rather than discuss Peters’ actual proposed amendment, LCCA simply quotes from

Morkoetter v. Sonoco Prods. Co., 936 F.Supp.2d 995 (N.D. Ind. 2013), replacing the names of the

parties in that case with the names of the parties here. (ECF No. 22 at 6–7). However, as Peters

notes, Morkoetter is inapposite. In that case, the plaintiff “set[] forth no factual allegations

whatsoever regarding the circumstances surrounding his termination in relation to his use of Plan

benefits.” Morkoetter, 936 F.Supp.2d at 1002. As already noted, that is not the case here. Peters

has pled “enough facts to state a claim to relief that is plausible on its face” with respect to

retaliatory termination. Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 570 (2007).

        LCCA next asserts that Peters “does not allege Life Care interfered with his ability to enroll

[in the Plan].” (ECF No. 22 at 7). Again, the Court must disagree. Peters expressly alleges that he

was never provided with the enrollment forms during the enrollment period. (ECF No. 24 at 2–3).

He further alleges that LCCA misrepresented the enrollment period. (Id. at 4). Not to put too fine

a point on it, but Peters’ proposed amendment explicitly states, “Defendant interfered with the

attainment of a right under ERISA by interfering with Plaintiff’s employment and by interfering

with Plaintiff’s ability to enroll in the ‘Plan’.” (Id. at 3). Again, the Court finds Peters’ allegations

enough to satisfy Rule 15(a).

        Finally, LCCA claims that the proposed amendment fails to “correct the deficiency from

his First Amended Complaint that he failed to exhaust administrative remedies before filing suit.”

(ECF No. 22 at 8). Instead, LCCA states that the proposed amendment “only makes general,

conclusory assertions that pursuing remedies would be futile.” (Id.). LCCA’s position could only

come from a failure to read Peters’ amendment. The proposed Second Amended Complaint

expressly alleges that “there is no appeal process within the ‘Plan’”. (ECF No. 24 at 5). An ERISA

plaintiff’s failure to exhaust administrative remedies can be excused where there has been a lack



                                                   5
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 6 of 7


of meaningful access to review procedures and where exhaustion of internal remedies would be

futile. Wilczynski v. Lumbermens Mut. Cas. Co., 93 F.3d 397, 402 (7th Cir. 1996). The Court can

imagine no situation where there is a greater lack of meaningful access to review procedures than

where those procedures do not exist at all. Peters’ allegations are sufficient.

2.       Peters’ Fraud Claim

         In its final challenge to Peters’ proposed amendment, LCCA claims that Peters has failed

to satisfy the heightened pleading requirements of Rule 9(b). While the precise level of

particularity required under Rule 9(b) depends upon the facts of the case, the pleading “ordinarily

requires describing the who, what, when, where, and how of the fraud.” AnchorBank, FSB v. Hofer,

649 F.3d 610, 615 (7th Cir. 2011). Rule 9(b) “does not require a plaintiff to plead facts that if true

would show that the defendant’s alleged misrepresentations were indeed false, [but] it does require

the plaintiff to state the identity of the person making the misrepresentation, the time, place, and

content of the misrepresentation, and the method by which the misrepresentation was

communicated to the plaintiff.” Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 923 (7th Cir.

1992).

         Peters has satisfied these requirements. To quote his reply brief, “paragraph 9 of Plaintiff’s

proposed Second Amended Complaint adequately identifies who (Ms. Richter), when (‘during

Plaintiff’s orientation’ and ‘again approximately four weeks into Plaintiff’s employment’), how

(‘verbally . . . misrepresenting the enrollment period’), and the content of the misrepresentation

(‘told he had a 90-day enrollment period’).” (ECF No. 23 at 8–9). One can reasonably infer that

the alleged misrepresentations were made at LCCA’s offices. These facts are all that are required

at this point.




                                                   6
USDC IN/ND case 1:20-cv-00075-HAB-SLC document 25 filed 06/29/20 page 7 of 7


C.      Conclusion

        For the foregoing reasons, Peters Motion for Leave to File Second Amended Complaint in

Lieu of Responding to Motion to Dismiss (ECF No. 21) is GRANTED. The Clerk is DIRECTED

to file Peters’ proposed Second Amended Complaint (ECF No. 21-1) as of the date of his original

complaint in this matter1. LCCA’s Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R.

Civ. P. 12(B)(6) (ECF No. 19) is DENIED as moot.

        SO ORDERED on June 29, 2020.

                                                      s/ Holly A. Brady
                                                     JUDGE HOLLY A. BRADY
                                                     UNITED STATES DISTRICT COURT




1
 LCCA does not challenge Peters request that his Second Amended Complaint relate back to the filing of his original
complaint under Rule 15(c).

                                                        7
